

EXHIBIT 10.9


SUMMARY OF BONUS PROGRAM
OF OHIO VALLEY BANC CORP.


The following is a description of the Bonus Program (the "Bonus Program") of
Ohio Valley Banc Corp. ("Ohio Valley") provided pursuant to Item 601(b)(10)(iii)
of Regulation S-K promulgated by the Securities and Exchange Commission, which
requires a written description of a compensatory plan when no formal document
contains the compensation information.


The objectives of the bonus component of the Company's compensation program are
to: (a) motivate executive officers and other employees and reward such persons
for the accomplishment of both  annual and long range goals of the Company and
its subsidiaries, (b) reinforce a strong performance orientation with
differentiation and variability in individual awards based on contribution to
long-range business results and (c) provide a fully competitive compensation
package which will attract, reward, and retain individuals of the highest
quality.  All employees of the Company's subsidiaries holding positions with a
pay grade of 9 or above are eligible to participate in the Bonus Program,
including all subsidiaries' executive officers.


Bonuses payable to participants in the Bonus Program are based on (a) the
performance of the Company and its subsidiaries as measured against specific
performance targets; (b) each employee's individual performance; and (c) the
marketplace range of compensation for employees holding comparable
positions.   At the beginning of each fiscal year, the Compensation Committee
sets specific performance targets for the Company and its subsidiaries based on
a combination of some or all of a number of performance criteria set forth in
the Company’s strategic plan.  The targets are based on one or more of the
following performance criteria: net income, net income per share, return on
assets, return on equity, asset quality (as measured by the ratio of
non-performing loans to total loans and non-performing assets to total assets),
and efficiency ratio.  It is the objective of the Compensation Committee to
establish goals that are “reaching” but “reachable”.  The Committee may not
consider the goals to be of equal weight, but, in the aggregate, it considers
them to be fundamental metrics which are important to the long-term performance
of the Company and which, at the same time, do not expose the Company, nor
incent the employees to undertake, excessive risks which would threaten the
Company’s long-term value.  At the end of the fiscal year, the aggregate amount
available for the payment of a bonus, if any at all, is determined by the
Company’s Board of Directors upon recommendation of its Compensation Committee
based on an evaluation of the accomplishment of the performance targets.  A
bonus may be paid without targets having been established or achieved.  No
officer or employee has any right to the payment of a bonus until the Board of
Directors has exercised its discretion to award one and the amount to be paid to
each person has been determined and announced.


Once the aggregate amount of the bonus pool is determined, individual bonus
awards are determined through a formula that applies each employee's performance
evaluation score to a “bonus grid”, reflecting the individual employee's job
grade, the market place range of compensation for that job grade, and individual
job performance using the Evaluation Criteria referenced above.  Employees are
evaluated by their supervisors, except for Mr. Smith and Mr. Wiseman, who are
evaluated by the Compensation Committee of the Company’s Board of
Directors.  The Company’s Board of Directors approves the bonuses payable to the
executive officers under the Bonus Program based upon the recommendation of the
Compensation Committee.


Bonuses are normally paid in February in cash in a single lump sum, subject to
payroll taxes and tax withholdings.
